Citation Nr: 1438053	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  S13-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an separate, initial, compensable rating for internal derangement of the left knee with degenerative joint disease (other than instability, a scar, and limitation of flexion).

2.  Entitlement to an initial rating in excess of 30 percent for astrocytoma status post resection with residual craniotomy scar and neurocognitive disorder (brain tumor) from April 1, 2011 to August 5, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2004 and from April 2008 to December 2010.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran was initially assigned a 10 percent rating for his brain tumor, effective from December 10, 2010.  In June 2013, the RO assigned a 100 percent rating for the brain tumor from December 10, 2010, to March 31, 2011, and a 30 percent rating from April 1, 2011 forward.  A December 2013 rating decision increased the rating for the brain tumor to 100 percent, effective August 6, 2013.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is in the Virtual VA (electronic) paperless claims filing system.


FINDINGS OF FACT

1.  During his April 2014 hearing, the Veteran withdrew his appeal of the claim for a higher rating for a brain tumor.

2.  Throughout the appeal, the left knee disability has been symptomatic of a meniscectomy, but there is no evidence of compensable limitation of extension or joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a higher initial rating for the service-connected brain tumor have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for assignment of a separate 10 percent evaluation for symptomatic left cartilage removal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.71a, Diagnostic Code 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Brain Tumor

In July 2011, the Veteran was initially assigned a 10 percent rating for his brain tumor, effective from December 10, 2010.  He submitted a timely notice of disagreement with the 10 percent rating.  In June 2013, the RO assigned a 100 percent rating for the brain tumor from December 10, 2010, to March 31, 2011, and a 30 percent rating from April 1, 2011 forward.  A statement of the case was issued that same month, and the Veteran then submitted a substantive appeal.  A December 2013 rating decision increased the rating for the brain tumor to 100 percent, effective August 6, 2013.  During his April 2014 hearing, the Veteran indicated that he was satisfied with the restoration of the 100 percent rating for his brain tumor effective from August 6, 2013.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

At the April 2014 hearing, the Veteran expressed his satisfaction with the 100 percent rating assigned for his brain tumor, effective August 6, 2013.  It was noted that prior to the hearing it had been determined that the issue for consideration on appeal was entitlement to a separate compensable rating for the left knee based upon limitation of extension.  The Veteran acknowledged that this was correct, and no testimony on the brain tumor issue was pursued.  As the Veteran withdrew this issue on appeal, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the appeal for a higher rating for a brain tumor is dismissed.

Separate, Compensable Rating for Left Knee disability

Duty to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

As the July 2011 rating decision on appeal granted service connection for the left knee disability and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to increased rating.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's pertinent treatment records have been secured and his service treatment records are in the file.  The RO also arranged for VA examinations in December 2010 and January 2013 that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Finally, the Veteran testified at a videoconference hearing in April 2014.  The hearing was adequate as the Veterans Law Judge (VLJ) explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither he nor his representative expressed dissatisfaction with the hearing.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Thus, VA's duty to notify and assist has been met.

Separate rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The Veteran's left knee disability has been assigned a 10 percent rating for limitation of flexion under Diagnostic Code 5260, a 10 percent rating for instability under Diagnostic Code 5257, and a 0 percent rating for a scar under Diagnostic Code 7805.  Since his contentions and the appeal only address entitlement to a separate compensable rating for additional left knee disability, the current ratings under Diagnostic Codes 5257, 5260, and 7805 are not before the Board and with not be addressed.

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a , Code 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71a , Plate II.

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  

Additionally, with any form of arthritis, painful motion is an important factor of disability. 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14 ), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

At the hearing, the Veteran reported having episodic locking associated with the left knee disability and that when "unlocked" he had a brief period of some limitation of extension.  See page 8 of the hearing transcript.  He also testified that he has not had any treatment for his left knee since his knee surgery in 2009, so there are essentially no treatment records pertaining to this disability.  The Board has reviewed all the available medical records and confirms they contain no pertinent evidence relative to this claim.  There are, however, VA examinations that were conducted in December 2010 and January 2013, which are adequate to rate the disability.  Based on these findings, a separate compensable rating based on limitation of extension under Diagnostic Code 5261 is not warranted.

Both VA examinations revealed full left knee extension to 0 degrees.  There was no limitation in extension with repetitive motion nor was there any additional functional loss due to weakness, excess fatigability, incoordination, or lack of endurance.  There is no indication that the Veteran's reported pain and functional limitation caused by his left knee disorder further limits his extension, as the VA examiners noted no additional limitation of range of motion after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 43.  In light of these findings, a separate, compensable rating under Diagnostic Code 5261 is not warranted.  The Board has considered the Veteran's testimony that he has a brief period of limited extension after the knee becomes unlocked, but due to the brief time period involved and no evidence of the specific degree of limitation, the level of impairment does not approximate a compensable rating.  

Further, at no point during the appellate period has the Veteran demonstrated flexion of the left knee limited to 45, or even 60 degrees, so as to warrant a 10 or 0 percent rating under DC 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  At worst, his flexion was limited to 130 degrees, with pain noted at 125 degrees.  Therefore, the Veteran's current 10 percent rating under DC 5260 for limitation of flexion is assigned based upon arthritis with painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  To assign two separate ratings for painful motion under DCs 5260 and 5261 would be pyramiding.  See 38 C.F.R. § 4.14.

While there is no compensable limitation of extension of the left knee shown, the Board finds that there is additional impairment for which the Veteran has not been compensated.  During service, he underwent a partial left knee meniscectomy.  Throughout the appeal, the Veteran has been shown to have locking of the left knee.  See page 3 of the hearing transcript.  He was also found on December 2010 VA examination to have significant left knee catching/locking during the examination.  Frequent locking was also noted on the January 2013 examination.  

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  As the criteria are listed in the conjunctive form and the VA examinations contain no evidence of left knee effusion, the criteria for a 20 percent rating are not met under this code.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Given the Veteran's history of meniscectomy with symptomatic left knee locking, the left knee disability warrants a separate 10 percent rating under Code 5259.  This is the highest rating available under DC 5259.

Meanwhile, aside from the VA rating schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations has also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that the Veteran's left knee disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as he does not manifest or describe symptomatology outside of those criteria.  Essentially, the manifestation of his left knee disability, i.e., locking, is fully accounted for under DC 5259.  The other manifestations, i.e., limited flexion and instability, are contemplated by the separate ratings assigned under DCs 5260 and 5257.  The 10 percent rating assigned under DC 5260 includes consideration of 38 C.F.R. §§ 4.40, 4.45, and .459.  There is no objective evidence of limitation of extension, as discussed above.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  Even the second prong is not met since the left knee disability does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  As a mechanic, he testified to having some difficulty getting under cars, but there is nothing exceptional as some difficulty is expected with certain activities.  Furthermore, he had not had frequent periods of hospitalizations.

In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a separate 10 percent rating on the basis of a symptomatic cartilaginous injury under DC 5259.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an initial rating in excess of 30 percent for astrocytoma status post resection with residual craniotomy scar and neurocognitive disorder (brain tumor) from April 1, 2011 to December 5, 2013 is dismissed.

A separate 10 percent rating for symptomatic left knee cartilage removal under Diagnostic Code 5259 is granted for the entire appeal period, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


